See Concurring Opinion


Filed 3/17/22 P. v. Lundberg CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E074551

 v.                                                                      (Super.Ct.No. RIF098081)

 JANET LOUISE LUNDBERG,                                                  OPINION

          Defendant and Appellant.


         APPEAL from the Superior Court of Riverside County. Godofredo Magno,

Judge. Affirmed.

         Law Offices of Sarah A. Stockwell, and Sarah A. Stockwell for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Arlene A. Sedival, Collette

Cavalier and Andrew S. Mestman, Deputy Attorneys General, for Plaintiff and

Respondent.




                                                             1
See Concurring Opinion




       Penal Code section 1473.7, subdivision (a)(2) allows a person no longer in

criminal custody to file a motion to vacate a conviction based on newly discovered

evidence of actual innocence. Defendant and appellant Janet Lundberg filed such a

motion, contending that her 2014 diagnosis of Asperger’s Syndrome showed she was

actually innocent of 14 sex crimes committed against two teenage boys in 2001. The trial

court denied the motion, and we affirm, finding that the fact that Asperger’s Syndrome

was diagnosable at the time she was charged and convicted, and that she pled guilty to

the crimes, show that she has not brought forward newly discovered evidence of actual
             1
innocence.

                                    I. BACKGROUND

       At a preliminary hearing held in December 2001, an officer testified that he had

interviewed two boys about potential sexual abuse from Lundberg. One of the boys, J.M.

(age 15), stated he had vaginal intercourse with Lundberg on three occasions, oral

intercourse on four occasions, and that Lundberg had touched his penis with her hands on

two occasions. The other boy, M.K. (age 13), stated he had oral intercourse with

Lundberg on four occasions and vaginal intercourse on one occasion. The officer had

interviewed Lundberg and testified that Lundberg told him that she had sexual

intercourse with the boys on several occasions. According to a July 2001 police report,

Lundberg stated she “had feeling[s]” for J.M. and that “she sort of liked [M.K.] but not as

strong as [J.M.].”


       1
           Undesignated statutory references are to the Penal Code.

                                             2
See Concurring Opinion




       Lundberg was charged with four counts of lewd and lascivious acts with a child

under 14 (§ 288, subd. (a)), four counts of lewd and lascivious acts with a child 14 or 15

and at least 10 years younger than the offender (§ 288, subd. (c)(1)), five counts of

unlawful oral copulation with a minor (former § 288a, subd. (b)(1)), and one count of

sodomy with a person under 16 (§ 286, subd. (b)(2)).

       According to an affidavit from Lundberg in 2001, J.M. and M.K. were the true

aggressors and she was the victim. She described several incidents where one or both of

the boys initiated sexual contact with her. For instance, she noted that one time J.M.

“came into my house when I was cleaning my bedroom. He found me there and got close

to me and roughly touched me in my private areas and then yanked off my clothes. He

then pulled or pushed me to the floor, he got over me and started to press his penis

against me close to my vagina. I said, ‘No, you better not do this.’ He didn’t care that I

said no and pulled down my underwear and forced it in anyway.” She stated that J.M.

and M.K. “would force me into having sex with them even though I’d say ‘No’ and I

would do it because I was scared and intimidated by them. With my extremely shy

nature and not knowing them well, I felt like I wasn’t tough enough to have authority

over them.”

       Two psychiatrists and a psychologist each evaluated Lundberg in preparation for

her trial, although only one psychiatrist’s report is part of our record. That report

characterized Lundberg as a “painfully shy and somewhat withdrawn young woman who

is quite fearful of the world around her. She is easily intimidated, and her personality



                                              3
See Concurring Opinion




pattern reflects someone with a passive-dependent personality. She is not assertive and

does not deal effectively with conflict.” The psychiatrist believed that Lundberg “fulfills

the criteria for Major Depression, Moderate” as well as “Passive and Dependent

Personality Features.”

       In 2004, some three years after she was charged, and apparently on the second day

of trial following the trial court’s rulings on motions in limine, Lundberg pled guilty to all

charges. Lundberg was sentenced to one year in jail followed by five years of probation.

       In 2019, Lundberg filed a motion to vacate her conviction due to actual innocence

along with another declaration. In her declaration, Lundberg stated that in 2014 she had

been “diagnosed with an Autism Spectrum Disorder, also known as Asperger’s

Syndrome” and that as a result of the disorder, she is “frozen with fear” whenever she is

in a situation where she has to “challenge another person.” She described J.M. and M.K.

as “physically bigger and stronger” than she was, and that on one occasion J.M. “shot

[her] goats, fatally injuring one of them.” That incident made Lundberg fearful of J.M.

and “showed [her] that he was capable of hurting [her] and [her] children.” She

continued:

       “8. The first time [J.M.] went too far was one day when I was cleaning out the

garage. He came in and asked if he could help me. I was grateful for the help, so I said

yes. We worked together for some time, talking as we went, and then he suddenly

grabbed me, touching me inappropriately and hugging me. I didn’t tell him to stop

because I thought it was just a friendly hug.



                                                4
See Concurring Opinion




       “9. [J.M.] continued making sexual advances to me. When I asked him why he

was doing this to me, he told me his ‘hormones were going’ and that I was pretty. He

simply would not take no for an answer. Another incident occurred while I was picking

fruit in the orchard. [J.M.] came out to where I was and he forced me into an empty

chicken coop nearby and raped me.

       “10. Another incident occurred in my bathroom. [J.M.] came into my bedroom

and stood in the doorway to the bathroom, blocking my exit. This time he used [M.K.] as

a lookout at the master bedroom door. He forced me to have sex with him, even though I

told him to stop.

       “11. The last incident occurred in some brush near the house. I was scared of

what [J.M.] would do if I did not meet him in the brush, so I did what he said. I went out

to the brush and both [J.M.] and [M.K.] took turns raping me. I was unable to fight back

because I was afraid for my children and did not know what [J.M.] would do to them.

After these charges were filed, I learned from a friend that he had attempted to rape my

12-year-old daughter, confirming my fears that he was a threat to my children.

       “12. When the police came to my home, I was caught off guard. There were two

officers in plain clothes and they sat on either side of me while they taped our

conversation. I was scared and my anxiety kicked in, causing me difficulty to find the

right words to explain what happened. When I could not find my words, they finished

my sentences for me. I told them I said no and did not consent to these encounters, but I




                                             5
See Concurring Opinion




don’t think I used the right words because they arrested me when we finished. They also

told me to take them to the locations where the incidents happened, which I did.

       “13. I did not consent to any of the incidents involving either [J.M.] or [M.K.].

Due to my [Autism Spectrum Disorder], I was unable to fight back and unable to stop

them or even protect my children from them. I realize now I should have done more to

protect myself and my family, but I could not at the time and I did not know why. Now I

know why and I make efforts to speak up for myself, but it is a slow process trying to

combat the [Autism Spectrum Disorder] symptoms I face every day.”

       Following opposition from the People and a hearing, the trial court denied the

motion.

                                     II. DISCUSSION

       Lundberg contends on appeal, as she did in trial court, that “her recent diagnosis of

Asperger’s Syndrome is new evidence of her innocence” entitling her to relief under

section 1473.7, subdivision (a)(2). We conclude she has not satisfied the statute’s

requirements.

A. Applicable Law and Standard of Review

       Section 1473.7, subdivision (a) provides that “[a] person who is no longer in

criminal custody may file a motion to vacate a conviction or sentence” for certain

specified reasons. One such reason, described in subdivision (a)(2), is that “[n]ewly

discovered evidence of actual innocence exists that requires vacation of the conviction or

sentence as a matter of law or in the interests of justice.” Section 1473.7, subdivision (e)



                                             6
See Concurring Opinion




states that when ruling on the motion, “[t]he court shall grant the motion to vacate the

conviction or sentence if the moving party establishes, by a preponderance of the

evidence, the existence of any” of the specified grounds for relief.

       Section 1473.7 does not expressly state the governing standard of review on

appeal. In People v. Vivar (2021) 11 Cal.5th 510 (Vivar), our Supreme Court recently

addressed section 1473.7 motions asserting a different reason for relief, provided in

section 1473.7, subdivision (a)(1) and relating to errors affecting a party’s ability to

understand the adverse immigration consequences of a plea of guilty or nolo contendere.

After noting that the standard for reviewing motions under section 1473.7 in general is

“‘unsettled,’” Vivar concluded that the independent review standard applied. (Vivar,

supra, at pp. 523-528.)

       Section 1473.7, subdivision (a)(2) motions asserting actual innocence were not

before our Supreme Court in Vivar, so it is not entirely clear whether the independent

review standard applies to such motions as well as those brought under subdivision

(a)(1). Certain portions of its analysis on this issue address section 1473.7, subdivision

(a)(1) specifically, while others more broadly refer to section 1473.7 as a whole. (E.g.,

compare Vivar, supra, 11 Cal.5th at p. 524 [accepting Attorney General’s concession “to

apply the independent standard of review to all prejudice determinations under section

1473.7, subdivision (a)(1)”] with id. at p. 527 [“So our embrace of independent review in

this context is a product of multiple factors with special relevance here: the history of

section 1473.7, the interests at stake in a section 1473.7 motion, the type of evidence on



                                              7
See Concurring Opinion




which a section 1473.7 ruling is likely to be based, and the relative competence of trial

courts and appellate courts to assess that evidence”].)

       Here, we apply Vivar’s independent review standard to Lundberg’s section 1473.7

motion asserting actual innocence. As we explain, Lundberg has not shown that her

conviction should be vacated even on an independent review, and our conclusion accords

with that of the trial court. Accordingly, it does not matter whether she would be entitled
                                                                                          2
to relief under a standard more deferential to the trial court’s reasoning or findings.

B. Diagnosis of Asperger’s Syndrome

       Lundberg contends that her diagnosis of Asperger’s Syndrome demonstrates that

she is not capable of fighting off an attacker. She acknowledges that Asperger’s

Syndrome was already a recognized disorder at the time her criminal case was pending.

She also notes that she had been examined by mental health experts in advance of her

trial and that none diagnosed her with Asperger’s Syndrome. Lundberg contends that the

lack of earlier diagnoses do not change the fact that the diagnosis now exists, and that her




       2
          Vivar noted that independent review is not the same as de novo review, and that
de novo review is even less deferential than independent review when factual findings
based on the trial court’s “personal observations of witnesses” are involved. (Vivar,
supra, 11 Cal.5th at p. 528; see id. at p. 527 [under independent review, “[a]n appellate
court may not simply second-guess factual findings that are based on the trial court’s own
observations”]; In re George T. (2004) 33 Cal.4th 620, 634 [“Independent review is not
the equivalent of de novo review ‘in which a reviewing court makes an original appraisal
of all the evidence to decide whether or not it believes’ the outcome should have been
different”], cited in Vivar, supra, 11 Cal.5th at p. 527.) Here, the trial court was never
asked to make factual findings based on witnesses it personally observed, so the two
standards of review are functionally equivalent for our purposes.

                                              8
See Concurring Opinion




Asperger’s Syndrome explains her inability to fight back against the boys and

accordingly proves her innocence. We disagree.

       Section 1473.7 “does not define the phrase ‘newly discovered evidence,’ [but] the

phrase has been defined elsewhere in the Penal Code. [Citations.] Those definitions

consistently describe newly discovered evidence as testimony, writings and similar things

described in Evidence Code section 140 (which defines ‘evidence’), discovered after trial

or judgment, and that with reasonable diligence could not have been discovered earlier.”

(People v. Perez (2020) 47 Cal.App.5th 994, 999.)

       For two reasons, Lundberg’s diagnosis does not entitle her to relief here. First, the

posttrial expert testimony (Lundberg’s diagnosis) was not newly discovered evidence

because it reasonably could have been discovered earlier. Asperger’s Syndrome was a

recognized disorder at the time of trial, and all the facts to support a diagnosis were either

known or available to the experts who then examined her. Indeed, the experts who

examined Lundberg actually addressed facts that generally could support such a

diagnosis (such as the fact she was “painfully shy and somewhat withdrawn”), though

they did not label the diagnosis as Asperger’s.

       Our courts have held that expert testimony about available facts do not constitute

new evidence, albeit in different contexts such as a motion for new trial or a petition to

modify juvenile court orders. (See Shiffer v. CBS Corp. (2015) 240 Cal.App.4th 246, 255

[“Depasquale’s April 5 declaration purporting to reach new opinions based on this

evidence was not, itself, new evidence. Depasquale had the materials he needed to reach



                                              9
See Concurring Opinion




his April 5 conclusion before the summary judgment hearing. Those opinions should

have been timely presented but were not”]; People v. Soojian (2010) 190 Cal.App.4th

491, 513 [“We agree with the trial court that the expert testimony proffered by Soojian

could have been, and perhaps should have been, presented at trial. Each of these issues

was known before trial, and Soojian had adequate time before trial to locate and retain

experts on these topics”]; In re H.S. (2010) 188 Cal.App.4th 103, 105-106 [“[T]he term

‘new evidence’ in [Welfare & Institutions Code] section 388 means material evidence

that, with due diligence, the party could not have presented at the dependency proceeding

at which the order, sought to be modified or set aside, was entered. Here, appellant’s

[Welfare & Institutions Code] section 388 motion relied on an expert opinion that was

not based on any new evidence, but on the same evidence available to the experts who

testified at trial. The new expert simply came to a different conclusion that, with due

diligence, could have been presented at the jurisdiction hearing”].)

       Similarly, other states have generally—if not uniformly—held that such testimony

is not newly discovered evidence. (See, e.g., State v. Blasus (Minn. 1989) 445 N.W.2d

535, 543 [“Generally expert testimony does not constitute newly discovered evidence

justifying a new trial”]; People v. McSwain (Mich. Ct. App. 2003) 259 Mich.App. 654,

687 [“Failure to recognize a reasonably discoverable mental illness is not enough to

require a grant of postjudgment relief”]; T.M. v. State (State ex rel. L.M). (Utah Ct. App.

2003) 68 P.3d 276, 279, fn. 3 [“While the question of whether a post-trial expert opinion

interpreting evidence submitted during the trial constitutes ‘newly discovered



                                             10
See Concurring Opinion




evidence’ . . . has yet to be addressed in Utah, in light of the conclusions reached by other

courts, it is possible that we would conclude such opinions do not constitute ‘newly

discovered evidence’”]; State v. Fosnow (Wis. Ct. App. 2000) 240 Wis.2d 699, 716

[“new expert opinions obtained postconviction do not qualify as newly discovered

evidence regarding a defendant’s mental responsibility for a crime”]; Gray v. State

(Conn. App. Ct. 1999) 51 Conn.App. 689, 692 [“The petitioner’s expert testimony, which

could have been presented at the first trial to support his case, is not newly discovered

material”]; Sellers v. State (Okla. Crim. App. 1995) 889 P.2d 895, 897, fn. 11 [“Trial

counsel could have, with due diligence, discovered evidence of [defendant’s] brain

damage and [multiple personality disorder] prior to trial. Accordingly, it was not ‘newly

discovered’ and would not warrant a new trial”].) Lundberg has given us no reason to

conclude otherwise here.

       Lundberg’s contentions otherwise on this point are unconvincing. She argues, for

instance, that her diagnosis is newly discovered evidence in the same way that the results

of a DNA test or of an MRI scan are “newly discovered” at the time the tests are

performed and the results reported. As she contends, if the tests are performed only years

after the fact, then they become evidence only beginning at that point. Whether or not

this is true, it is beside the point, as the newly discovered evidence in a section 1473.7

motion must not have been discoverable earlier with reasonable diligence. (People v.

Perez, supra, 47 Cal.App.5th at p. 999.) Lundberg’s hypotheticals do not address the




                                             11
See Concurring Opinion




problem here, which is that there is no satisfactory explanation for why she was not

diagnosed with Asperger’s Syndrome while her case was pending.

       Second, we are not persuaded that the diagnosis of Asperger’s Syndrome means

that Lundberg was actually innocent of all (or any) of the fourteen sex crimes to which

she pled guilty. “A guilty plea . . . concedes that the prosecution possesses legally

admissible evidence sufficient to prove defendant’s guilt beyond a reasonable doubt.”

(People v. Turner (1985) 171 Cal.App.3d 116, 125.) She pled guilty when she knew the

underlying facts of the incidents, her intent at the time, and the elements of the offenses.3

Even if we were to accept that her Asperger’s Syndrome diagnosis is newly discovered

evidence, she has offered no reason why we should not accept at face value her earlier

admission of the sufficiency of the evidence to demonstrate her guilt. That is, we might

even accept that an Asperger’s diagnosis would give her an extra jury argument to be

made at trial, so (perhaps) it would even provide a tactical reason for her to test the case

at trial rather than plead guilty. Yet the diagnosis still falls short of demonstrating that

she was actually innocent of the crimes, which is her burden here.




       3  Moreover, the record does not indicate that the plea was a so-called “Alford
plea,” where a defendant maintains his or her innocence but pleads guilty “because the
defendant (1) is expecting a favorable recommendation from the prosecution, and (2)
believes that if the case were tried, there is a likelihood that he would be convicted.”
(People v. Roberts (2011) 195 Cal.App.4th 1106, 1121; see North Carolina v. Alford
(1970) 400 U.S. 25; People v. Roberts, supra, at p. 1122 [under an Alford plea, the
defendant does not “admit[]the underlying facts of the charged offense”].)


                                              12
See Concurring Opinion




       Accordingly, on this record, we conclude that Lundberg has not shown by a

preponderance of the evidence that there is newly discovered evidence of actual
             4
innocence.

                                   III. DISPOSITION

       The trial court’s denial of Lundberg’s motion to vacate the conviction under

section 1473.7 is affirmed.
                                                                     RAPHAEL
                                                                                      J.

       I concur:

       MILLER
             Acting P. J.




       4
         Given our conclusions as to the merits of Lundberg’s motion, we need not
consider the People’s separate contention that the motion was untimely.

                                           13
See Concurring Opinion




       [People v. Janet Lundberg, E074551]

       CODRINGTON, J., concurring.

       I concur in the majority’s affirmance of the trial court order denying defendant’s

motion to vacate defendant’s conviction based on new evidence of defendant’s diagnosis

of Asperger’s Syndrome (Aspergers), which is now classified as an Autism Spectrum

Disorder (ASD) diagnosis.1 However, I wish to emphasize in this concurrence the

potential significance of such a diagnosis, which may justify a different result if there has

not been any previous expert evidence establishing the underlying behaviors and traits

upon which the diagnosis is based. I agree with the majority opinion, here, that

defendant’s Aspergers diagnosis does not constitute newly discovered evidence of

innocence under Penal Code section 1473.7(a)(2) because there was substantial pre-

conviction evidence provided by mental health experts demonstrating manifestation of

those same behaviors and traits upon which defendant’s Aspergers diagnosis was based.

       Defendant pled guilty in 2004 and was convicted of 14 counts of sexual offenses

against two teenage boys, who were 13 and 15 years old. The offenses included the

crimes of lewd and lascivious acts with a child under 14 (Pen. Code, § 288, subd. (a)),

lewd and lascivious acts with a child 14 or 15 and at least 10 years younger than the

offender (Pen. Code, § 288, subd. (c)(1)), oral copulation with a minor (former Pen.

Code, § 288a, subd. (b)(1)), and sodomy with a person under 16 (Pen. Code, § 286, subd.



       1
        When referring to Aspergers in this concurrence, as regards to defendant, I
recognized that her diagnosis falls within the more expansive diagnosis of ASD.

                                              1
See Concurring Opinion




(b)(2)). At the time of defendant’s conviction, she had not been diagnosed with

Aspergers Syndrome or ASD. “Asperger’s is a ‘high-functioning variant of Autism,’

which manifests itself primarily in social dysfunction.” (People v. Larsen (2012) 205

Cal.App.4th 810, 821 (Larsen).)

       Defendant contends on appeal, as she did in her motion to vacate her conviction,

that her post-conviction diagnosis of Aspergers in 2014 constitutes new evidence of her

innocence, entitling her to relief under Penal Code section 1473.7 (a)(2). The majority

opinion concludes defendant has not shown by a preponderance of the evidence that

defendant’s Aspergers diagnosis in 2014 qualifies as newly discovered evidence of actual

innocence.

       Penal Code sction 1473.7, subdivision (a) provides in relevant part that “A person

who is no longer in criminal custody may file a motion to vacate a conviction or sentence

for any of the following reasons: [¶] . . . [¶] (2) Newly discovered evidence of actual

innocence exists that requires vacation of the conviction or sentence as a matter of law or

in the interests of justice.” Under subdivision (e) of Penal Code section 1473.7, “[w]hen

ruling on the motion: [¶] (1) The court shall grant the motion to vacate the conviction or

sentence if the moving party establishes, by a preponderance of the evidence, the

existence of any of the grounds for relief specified in subdivision (a).”

       While I concur with the majority opinion disposition affirming the order denying

defendant’s motion to vacate her conviction, I do so, not because of the view that

Aspergers has little, if any, relevance or significance when evaluating a defendant’s



                                              2
See Concurring Opinion




behavior or mental state. To the contrary, Aspergers can be highly relevant to the

determination of whether a defendant has committed a criminal offense. The fact that a

defendant suffers from Aspergers may be determinative of whether he or she possesses

the requisite mental state or intent to commit a charged crime, and whether the defendant

is even capable of committing the crime.

       “‘Asperger’s Disorder is [defined as] an autism spectrum disorder characterized by

a “severe and sustained impairment in social interaction . . . and the development of

restricted, repetitive patterns of behavior, interests, and activities.” American Psychiatric

Association, Diagnostic & Statistical Manual of Mental Disorders 75 (4th ed. 1994)

(DSM-IV); see also National Institute of Neurological Disorders and Stroke, Asperger

Syndrome Fact Sheet, http://www.ninds.nih. gov/disorders/asperger/detail_asperger.htm

[hereinafter NINDS, Fact Sheet]. Persons with Asperger’s Disorder often exhibit

“socially and emotionally inappropriate behavior” and an “inability to interact

successfully with peers.” NINDS, Fact Sheet, supra. They have difficulty

communicating with others and may not understand normal body language and gestures.’

(State v. Burr (2008) 195 N.J. 119, 123, fn. 2.)” (Larsen, supra, 205 Cal.App.4th at p.

825, fn. 11.)

       Defendant argues that the new evidence that she was diagnosed with Aspergers

demonstrates that she is innocent of the sexual offense charges, to which she pled guilty.

Defendant asserts that her capacity to initiate sexual acts with the boys or consent to them

was highly unlikely because of her Aspergers disorder. The psychological evaluation



                                              3
See Concurring Opinion




reports suggest that, because of Aspergers, she may not have understood that her conduct

was wrong and was likely willing to do most anything that was asked of her, without

putting up much of any resistance because of her passive nature and aversion to conflict.

        It is incumbent upon the courts to be aware of and sensitive to the impact

Aspergers can have on the conduct of those who suffer from Aspergers, and to take into

account the disorder when appropriate. There is the tendency for society to overlook that

individuals with Aspergers may function, act, and perceive things differently than those

not suffering from the disorder, and may not have the mental capacity or understanding to

enable them to say no to requests to do inappropriate and even criminal acts. It seems

that Aspergers often has gone undiagnosed, especially in females, as was initially the

case here. Although there may have been awareness of Aspergers in 2001, when

defendant was charged with the sex offenses, there may have been less awareness and

understanding of Aspergers than later on, when she was diagnosed with Aspergers in

2014.

        While in the instant case I recognize that there is substantial evidence that

defendant suffered from Aspergers and that the disorder may have hindered her ability to

resist committing the sexual offenses with the boys, I nevertheless concur with the

majority opinion that the trial court did not err in denying defendant’s motion to vacate

her convictions under Penal Code section 1473.7(a)(2). Defendant was convicted of 14

counts of committing sexual offenses against two boys in various locations, on separate

occasions. Some of the sexual offenses were specific intent crimes (lewd and lascivious



                                               4
See Concurring Opinion




acts with a child) and other offenses were general intent crimes (oral copulation and

sodomy). (People v. Warner (2006) 39 Cal.4th 548, 557.) Lewd or lascivious conduct in

violation of Penal Code section 288, subdivision (a), on the other hand, requires ‘the

specific intent of arousing, appealing to, or gratifying the lust of the child or the accused.’

[Citation.]” (Ibid.)

       Defendant argues her Aspergers diagnosis is new evidence showing she is

innocent because she did not have the requisite specific intent to commit the lewd and

lascivious crimes or the general intent crimes of sodomy and oral copulation. Defendant

asserts the diagnosis explains why she did not fight off the boys and was incapable of

fighting them off. In support of her motion to vacate, defendant submitted post-

conviction psychological evaluation reports by Neuropsychologist Dr. La Sasso and

Psychologist Dr. Leav, who diagnosed defendant with Aspergers. Defendant’s Aspergers

diagnosis was new but it was founded on the same facts, findings, and conclusions stated

in Dr. Soorani’s 2003 psychiatric evaluation report.

       I also concur with the majority opinion that the diagnosis was discoverable with

reasonable diligence before defendant pled guilty and was convicted of the sexual

offenses. (People v. Perez (2020) 47 Cal.App.5th 994, 999 [“newly discovered evidence

as testimony, writings and similar things described in Evidence Code section 140 (which

defines ‘evidence’), discovered after trial or judgment, and that with reasonable

diligence could not have been discovered earlier”]; see Estate of Thomas (2004) 124

Cal.App.4th 711, 720; Pen. Code, § 1181, subd. 8; Pen. Code, § 1473, subd. (b)(3)(B)



                                               5
See Concurring Opinion




[“For purposes of this section, ‘new evidence’ means evidence that has been discovered

after trial, that could not have been discovered prior to trial by the exercise of due

diligence, and is admissible and not merely cumulative, corroborative, collateral, or

impeaching”]; Pen. Code, § 1473.6, subd. (b) [“For purposes of this section, ‘newly

discovered evidence’ is evidence that could not have been discovered with reasonable

diligence prior to judgment”].)

       The post-conviction expert reports submitted in support of defendant’s motion to

vacate her conviction merely added a new label for her behavioral and mental condition

previously reported by mental health professionals. Drs. La Sasso and Leav’s post-

conviction reports diagnosing defendant with Aspergers merely corroborated pre-

conviction expert evidence of defendant’s behavioral and mental traits and provided a

specific name or label for defendant’s psychological condition.

       In Larsen, supra, 205 Cal.App.4th 810, the defendant, who was convicted of

murder, argued that “the trial court infringed on his constitutional right to present a

defense based on his purported mental impairment caused by Asperger’s Syndrome, and

how it affected his perceptions and mental processes.” (Id. at p. 822.) The defendant

argued that the evidence of his mental disorder supported his defense and demonstrated

he lacked the intent to kill. (Ibid.)

       A defense expert in Larsen, who was a psychiatric physician’s assistant, testified

regarding defendant suffering from Aspergers. She stated that he “is socially naïve and is

susceptible to manipulation by others. He can be influenced to say things against his own



                                              6
See Concurring Opinion




interests that are consistent with his fantasies. Because defendant has no social filter and

always speaks what is on his mind, a clever person can manipulate him to act contrary to

his own interests. He also has a ‘desire at any cost’ to please others and give them

‘something to get them to be his friends.’ He is thus easily manipulated. He is prone to

approach others to ‘have his own needs met.’” (Larsen, supra, 205 Cal.App.4th at p.

822.) The Larsen defendant argued the trial court infringed upon his right to present a

mental impairment defense by refusing to give an instruction on the mental impairment

defense (CALCRIM No. 3428).2 (Ibid.)

       In Larsen, the expert also testified that the defendant was suffering from

Aspergers at the time of the commission of the crime, thereby providing an evidentiary

basis for the instruction on the mental impairment defense. The expert testified that the

defendant had been diagnosed with Aspergers and described defendant’s disorder to

include features pertinent to the defense to negate the intent element, including “his lack

of social or mental filters,” “inordinate desire to please others, [and] susceptibility to

manipulation.” (Larsen, supra, 205 Cal.App.4th at p. 826.) The expert further testified



       2
          CALCRIM No. 3428 states in relevant part: “You have heard evidence that the
defendant may have suffered from a mental (disease[,]/ [or] defect[,]/ [or] disorder). You
may consider this evidence only for the limited purpose of deciding whether, at the time
of the charged crime, the defendant acted [or failed to act] with the intent or mental state
required for that crime.
        “The People have the burden of proving beyond a reasonable doubt that the
defendant acted [or failed to act] with the required intent or mental state, specifically:
. If the People have not met this burden, you must find the
defendant not guilty of .”

                                               7
See Concurring Opinion




that the defendant was “socially naïve and subject to manipulation by others to say things

adverse to his own interests.” (Id. at p. 826.)

       The Larsen court concluded the expert’s opinion testimony on the effects of

Aspergers on defendant was probative and admissible on the issue of whether the

defendant formed and expressed the requisite intent to procure the victim’s murder.

(Larsen, supra, 205 Cal.App.4th at p. 826.) The court in Larsen concluded that

Aspergers is a recognized mental diagnosis that warranted a mental disorder instruction

in the context of the charges of conspiracy and solicitation to commit murder charges,

because proof of the specific intent to commit the underlying offense of murder was

required. (Id. at p. 825.)

       Justice Marchiano noted in his concurring and dissenting opinion in Larsen that,

“[a]s judges know, evidence of mental disease, defect, or disorder is not admissible to

negate the capacity to form any mental state, but is admissible solely on the issue of

whether the defendant actually formed the required specific intent. With the abolishment

of the diminished capacity defense in 1982 by Penal Code sections 25, 28, and 29, mental

disorder or defect may no longer be used as a defense to a crime, but may be used to

negate an element of the crime, such as specific intent. A defendant may show that

because of Asperger’s syndrome or any recognized mental disorder, he did not form the

specific intent. . . .” (Larsen, supra, 205 Cal.App.4th at pp. 835-836.)

       Justice Marchiano, however, added that simply because the defendant has the

mental disorder of Aspergers or that persons with Aspergers are susceptible to



                                              8
See Concurring Opinion




manipulation is not sufficient to warrant instructing on the mental impairment defense.

(Larsen, supra, 205 Cal.App.4th at p. 836.) Susceptibility to manipulation does not

necessarily negate the specific intent element. (Ibid.) This is because “Asperger’s has

varying symptoms and degrees of impairment, with many adults with Asperger’s

functioning successfully in society and engaging in purposeful activity. (See Asperger’s

in Adults http://www.aspergersinadults. net [as of Apr. 30, 2012].)” (Ibid.) The

defendant’s disorder must have in some way prevented him from forming and acting with

the requisite criminal intent for the charged crime. (Ibid.)

       In the instant case, the post-conviction Aspergers diagnosis evidence alone does

not establish that defendant’s disorder prevented her from forming and acting with the

requisite criminal intent for the specific or general intent crimes. The underlying findings

supporting the diagnosis may have been relevant but evidence of those facts and findings

already existed before defendant’s conviction and thus the new diagnosis did not

constitute new evidence of innocence under Penal Code section 1473.7(a)(2).

       I therefore concur with the majority opinion that the evidence of defendant’s

diagnosis was not “newly discovered evidence” within the meaning of Penal Code

section 1473.7(a)(2) because, at the time of defendant’s conviction, there was evidence

from mental health professions, including from a psychologist and a psychiatrist, who

evaluated defendant and reported that she suffered from the very behavioral and mental

traits that typically manifest in those diagnosed with Aspergers. Such traits were the

basis of defendant’s defense when she pled guilty. Defendant’s Aspergers diagnosis



                                              9
See Concurring Opinion




added little, if anything, to the existing pre-conviction evidence provided by mental

health professionals. As the trial court correctly concluded, the post-conviction

Aspergers diagnosis merely provided a new label for what the mental health experts had

already identified prior to defendant’s conviction as the source of defendant’s

inappropriate behavior with the boys.

       Furthermore, although Aspergers may have hindered defendant’s ability to resist

and repel the boys sexual advances and protect herself and her daughters, the Aspergers

diagnosis alone does not establish her innocence any more so than the evidence existing

at the time of defendant’s conviction. There was pre-conviction evidence she repeatedly

said no to the boys, but relented. There was also pre-conviction evidence provided by the

mental health experts that defendant was passive, timid, nonassertive, and immobilized

when afraid. In addition, there was evidence that, when the boys began forcing her to

engage in sexual activities, they ignored defendant’s pleas to stop, and she was

ineffective in terminating the confrontation. The pre-conviction evidence demonstrated

defendant may have lacked the ability to resist and may have felt compelled to react

inappropriately by capitulating to the boys’ sexual demands. The post-conviction

evidence that defendant was diagnosed with Aspergers added little, if anything, to the

existing evidence provided by mental health experts as to defendant’s behavioral and

mental traits upon which, later, other mental health experts concluded defendant suffered

from Aspergers.




                                            10
See Concurring Opinion




       Evidence of the Aspergers diagnosis did not establish that defendant was

incapable of avoiding committing the sexual offenses or that defendant did not have the

requisite specific intent to commit the lewd and lascivious conduct offenses. There was

even evidence to the contrary. Defendant pled guilty to committing numerous offenses

(14 counts), committed on separate occasions. She also testified during the preliminary

hearing that she was attracted to the boys and knew she should not commit the offenses,

yet continued to do so. Arguably, her Aspergers disability made her more susceptible to

being manipulated by the boys but the evidence of her Aspergers diagnosis, even in

conjunction with the pre-conviction evidence, does not demonstrate innocence.

       I concur in the affirmance of the trial court order denying defendant’s motion to

vacate defendant’s conviction because defendant has not provided new evidence of actual

innocence.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                      CODRINGTON
                                                                                           J.




                                            11